DISMISS and Opinion Filed November 6, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01054-CV

                       ANTONIO CABALLERO, Appellant
                                    V.
                WILMINGTON SAVINGS FUND SOCIETY, FSB, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-04357

                             MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                  Opinion by Justice Reichek
       The clerk’s record in this case is overdue. By letter dated October 8, 2019, we informed

appellant that the Dallas County District Clerk notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to file written verification that he had paid for or made arrangements to pay

for the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                               /Amanda L. Reichek/
                                               AMANDA L. REICHEK
                                               JUSTICE

191054F.P05




                                            –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ANTONIO CABALLERO, Appellant                     On Appeal from the 14th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-01054-CV       V.                      Trial Court Cause No. DC-19-04357.
                                                  Opinion delivered by Justice Reichek.
 WILMINGTON SAVINGS FUND                          Justices Pedersen, III and Carlyle
 SOCIETY, FSB, Appellee                           participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee WILMINGTON SAVINGS FUND SOCIETY, FSB
recover its costs of this appeal from appellant ANTONIO CABALLERO.


Judgment entered November 6, 2019




                                            –3–